t c memo united_states tax_court palmer ranch holdings ltd palmer ranch holdings inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date mark f hearne ii debra albin-riley and meghan largent for petitioner michael kramarz sergio garcia-pages and andrew michael tiktin for respondent this opinion supplements our prior opinion palmer ranch holdings ltd v commissioner tcmemo_2014_79 aff’d in part rev’d in part and remanded 812_f3d_982 11th cir supplemental memorandum opinion goeke judge this case is before us on remand from the court_of_appeals for the eleventh circuit we filed our initial opinion in this case on date as palmer ranch holdings ltd v commissioner palmer ranch i tcmemo_2014_79 all rule references are to the tax_court rules_of_practice and procedure this case involves the valuation of real_property which relates to a claimed charitable_contribution_deduction thus in essence this is a valuation case previously the primary issue in both the court_of_appeals and this court was the highest_and_best_use of the real_property this court agreed with petitioner and the court_of_appeals affirmed the dispute on remand is whether petitioner’s valuation should otherwise be reduced because of a declining real_estate market in we will not reiterate the prior findings_of_fact from palmer ranch i nor the discussion in the court_of_appeals opinion but the issue on remand is whether there should be an adjustment to petitioner’s expert valuation according to the specific instructions from the court_of_appeals the court_of_appeals found the adjustment made by this court in palmer ranch i to be flawed and suggested that an alternative basis must be found to support any adjustment for the market decline or the adjustment should be abandoned after receiving the mandate we ordered a supplemental brief from each party petitioner reiterates the argument that formed the basis of the partial reversal and remand respondent struggles to provide a rationale for a reduction in the value of the charitable_contribution that would not be inconsistent with the mandate the mandate requires that an adjustment for the declining market be based upon evidence of comparable sales or other evidence in the record we continue to think that petitioner has failed to quantify the amount by which its expert adjusted his comparable sales analysis for the softening of the real_estate market in however petitioner was not required to provide such quantification as we read the mandate because the court_of_appeals was convinced that petitioner’s expert made a qualitative adjustment respondent has attempted to provide an alternative method to compute an adjustment which would be associated with the comparable_uncontrolled_price_method but similar to the method originally adopted by this court respondent’s method estimates the impact of the market slowdown by reversing positive adjustments of petitioner’s expert’s alternative approach that this estimate is not based upon comparable sales data was a flaw originally identified by the court_of_appeals regarding this court’s efforts to quantify the market adjustment the problem is a simple one respondent failed to demonstrate the market- softening effect at trial using sales or other data for and the court_of_appeals accepted petitioner’s qualitative adjustment argument and no data in the record shows the impact of the market downturn therefore respondent’s latest proposed method provides no basis to compute an adjustment that conforms with the mandate given the state of the record we will adopt petitioner’s expert’s position and sustain the value that petitioner claimed at trial to reflect any other computational changes decision will be entered under rule
